Exhibit 99.1 Arrow Electronics Posts Record Revenues and Earnings Per Share Non-GAAP Earnings Per Share of $1.36 MELVILLE, N.Y.(BUSINESS WIRE)July 27, 2011Arrow Electronics, Inc. (NYSE: ARW) today reported second quarter 2011 net income of $156.2 million ($1.35 and $1.33 per share on a basic and diluted basis, respectively) on sales of $5.54 billion, compared with net income of $116.2 million ($.97 and $.96 per share on a basic and diluted basis, respectively) on sales of $4.61 billion in the second quarter of 2010. The company's results for the second quarters of 2011 and 2010 include a number of items outlined below that impact their comparability. A complete reconciliation of these items is provided under the heading “Certain Non-GAAP Financial Information.” Excluding those items, on a non-GAAP basis, net income for the quarter ended July 2, 2011 would have been $159.8 million ($1.38 and $1.36 per share on a basic and diluted basis, respectively) and net income for the quarter ended July 3, 2010 would have been $121.3 million ($1.02 and $1.01 per share on a basic and diluted basis, respectively). “The second quarter was strong, as we generated record sales and earnings per share of $5.54 billion and $1.36, respectively. Consolidated sales for the second quarter increased by 20% year over year. Excluding the impact of foreign currency and pro forma for acquisitions, the company’s consolidated sales increased by 3% for the second quarter of 2011. On a pro forma basis, gross and operating margins increased 30 and 40 basis points year over year, respectively” said Michael J. Long, chairman, president, and chief executive officer. “We remain focused on growing sales ahead of the market, increasing the markets we serve, growing profits faster than sales, and increasing return on invested capital.” “Our cash flow generation has been strong. Cash flow from operations for the second quarter was $35 million and we have generated $290 million in cash from operations over the last 12 months, in a period where we were investing in the business,” said Paul J. Reilly, executive vice president, finance and operations and chief financial officer. “Just as important, we continue to achieve returns on invested capital well in excess of our weighted average cost of capital, which is a key driver in creating lasting shareholder value.” “During the quarter, we completed our previously announced $50 million buyback authorization bringing the total amount returned to shareholders to $250 million over the past two years,” added Mr. Reilly. “Our board has approved an incremental $100 million repurchase authorization as we believe this is an effective method of returning capital to investors.” Global components sales of $3.88 billion increased 19 percent year over year. “Sales growth was strong again, driven by excellent year-over-year increases across a wide number of product sets and vertical markets in our core components businesses around the globe. On a sequential basis, sales were in line with normal seasonality, though slightly below our expectations for another quarter of above seasonal growth,” Mr. Long said. Global enterprise computing solutions (“ECS”) sales of $1.66 billion increased 23 percent year over year. “The ECS team posted record second-quarter revenue driven by impressive year-over-year growth in all of our product lines, with proprietary servers, industry-standard servers, and software all growing in excess of 25 percent,” said Mr. Long. “We continue to execute on our growth strategy as evidenced by the recent expansion into new markets such as unified communications and expanded supplier relationships.” The company's results for the second quarters of 2011 and 2010 include the items outlined below that impact their comparability: ● restructuring, integration, and other charges of $5.2 million ($3.6 million net of related taxes or $.03 per share on both a basic and diluted basis) in 2011 and $5.6 million ($4.1 million net of related taxes or $.03 per share on a both basic and diluted basis) in 2010. ● loss on prepayment of debt of $1.6 million ($1.0 million net of related taxes or $.01 per share on both a basic and diluted basis) in 2010. SIX-MONTH RESULTS Arrow’s net income for the first six months of 2011 was $292.5 million ($2.54 and $2.49 per share on a basic and diluted basis, respectively) on sales of $10.76 billion, compared with net income of $203.2 million ($1.70 and $1.68 per share on a basic and diluted basis, respectively) on sales of $8.85 billion in the first six months of 2010. Net income for the first six months of 2011 includes restructuring, integration, and other charges of $14.8 million ($10.8 million net of related taxes or $.09 per share on both a basic and diluted basis) primarily related to initiatives taken by the company to improve operating efficiencies, a charge of $5.9 million ($3.6 million net of related taxes or $.03 per share on both a basic and diluted basis) in connection with the settlement of a legal matter, and a gain on bargain purchase of $1.8 million ($1.1 million net of related taxes or $.01 per share on both a basic and diluted basis) related to the acquisition of Nu Horizons Electronics Corp. Excluding these items, net income would have been $305.8 million ($2.65 and $2.60 per share on a basic and diluted basis, respectively) for the first six months of 2011. Net income for the first six months of 2010 includes restructuring, integration, and other charges of $13.1 million ($9.6 million net of related taxes or $.08 per share on both a basic and diluted basis) primarily related to initiatives taken by the company to improve operating efficiencies and a loss on prepayment of debt of $1.6 million ($1.0 million net of taxes or $.01 per share on both a basic and diluted basis). Excluding these items, net income would have been $213.8 million ($1.79 and $1.76 per share on a basic and diluted basis, respectively) for the first six months of 2010. GUIDANCE “Looking ahead, we believe that total third quarter sales will be between $5.15 and $5.55 billion, with global components sales between $3.76 and $3.96 billion and global enterprise computing solutions sales between $1.39 and $1.59 billion. Earnings per share, on a diluted basis, excluding any charges, are expected to be in the range of $1.17 to $1.29,” said Mr. Reilly. “In the third quarter, we would expect global ECS sales to be in line with the midpoint of normal seasonality. Sales in our core global components business are expected to be in line with the low end of normal seasonality, reflecting an oversupply of inventory in the supply chain at the end of the second quarter and weaker global macroeconomic conditions,” Mr. Reilly added. Please refer to the CFO commentary as a supplement to the company's earnings release, which can be found at www.arrow.com/investor. Arrow Electronics (www.arrow.com) is a global provider of products, services and solutions to industrial and commercial users of electronic components and enterprise computing solutions. Headquartered in Melville, N.Y., Arrow serves as a supply channel partner for over 1,200 suppliers and 115,000 original equipment manufacturers, contract manufacturers and commercial customers through a global network of more than 340 locations in 52 countries. Certain Non-GAAP Financial Information In addition to disclosing results that are determined in accordance with Generally Accepted Accounting Principles (“GAAP”), the company provides certain non-GAAP financial information relating to operating income, net income attributable to shareholders and net income per basic and diluted share, each as adjusted for certain charges, credits and losses that the company believes impact the comparability of its results of operations. These charges, credits and losses arise out of the company’s efficiency enhancement initiatives, acquisitions, prepayment of debt, and settlement of certain legal matters. A reconciliation of the company’s non-GAAP financial information to GAAP is set forth in the table below. The company believes that such non-GAAP financial information is useful to investors to assist in assessing and understanding the company’s operating performance and underlying trends in the company’s business because management considers the charges, credits and losses referred to above to be outside the company’s core operating results. This non-GAAP financial information is among the primary indicators management uses as a basis for evaluating the company’s financial and operating performance. In addition, the company’s Board of Directors may use this non-GAAP financial information in evaluating management performance and setting management compensation. The presentation of this additional non-GAAP financial information is not meant to be considered in isolation or as a substitute for, or alternative to, operating income, net income and net income per basic and diluted share determined in accordance with GAAP. Analysis of results and outlook on a non-GAAP basis should be used as a complement to, and in conjunction with, data presented in accordance with GAAP. ARROW ELECTRONICS, INC. EARNINGS RECONCILIATION (In thousands except per share data) (unaudited) Quarter Ended Six Months Ended July 2, July 3, July 2, July 3, Operating income, as reported $ Restructuring, integration, and other charges Settlement of legal matter - - - Operating income, as adjusted $ Net income attributable to shareholders, as reported $ Restructuring, integration, and other charges Settlement of legal matter - - - Gain on bargain purchase - - ) - Loss on prepayment of debt - - Net income attributable to shareholders, as adjusted $ Net income per basic share, as reported $ Restructuring, integration, and other charges Settlement of legal matter - - - Gain on bargain purchase - - ) - Loss on prepayment of debt - - Net income per basic share, as adjusted $ Net income per diluted share, as reported $ Restructuring, integration, and other charges Settlement of legal matter - - - Gain on bargain purchase - - ) - Loss on prepayment of debt - - Net income per diluted share, as adjusted $ The sum of the components for basic and diluted net income per share, as adjusted, may not agree to totals, as presented, due to rounding. Information Relating to Forward-Looking Statements This press release includes forward-looking statements that are subject to numerous assumptions, risks, and uncertainties, which could cause actual results or facts to differ materially from such statements for a variety of reasons, including, but not limited to: industry conditions, the company's implementation of its new enterprise resource planning system, changes in product supply, pricing and customer demand, competition, other vagaries in the global components and global ECS markets, changes in relationships with key suppliers, increased profit margin pressure, the effects of additional actions taken to become more efficient or lower costs, and the company’s ability to generate additional cash flow. Forward-looking statements are those statements, which are not statements of historical fact. These forward-looking statements can be identified by forward-looking words such as "expects," "anticipates," "intends," "plans," "may," "will," "believes," "seeks," "estimates," and similar expressions. Shareholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. The company undertakes no obligation to update publicly or revise any of the forward-looking statements. ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) (unaudited) Quarter Ended Six Months Ended July 2, July 3, July 2, July 3, Sales $ Costs and expenses: Cost of sales Selling, general and administrative expenses Depreciation and amortization Restructuring, integration, and other charges Settlement of legal matter - - - Operating income Equity in earnings of affiliated companies Gain on bargain purchase - - - Loss on prepayment of debt - - Interest and other financing expense, net Income before income taxes Provision for income taxes Consolidated net income Noncontrolling interests - (5 ) Net income attributable to shareholders $ Net income per share: Basic $ Diluted $ Average number of shares outstanding: Basic Diluted ARROW ELECTRONICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands except par value) July 2, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant and equipment, at cost: Land Buildings and improvements Machinery and equipment Less: Accumulated depreciation and amortization ) ) Property, plant and equipment, net Investments in affiliated companies Cost in excess of net assets of companies acquired Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Short-term borrowings, including current portion of long-term debt Total current liabilities Long-term debt Other liabilities Equity: Shareholders' equity: Common stock, par value $1: Authorized – 160,000 shares in 2011 and 2010 Issued – 125,382 and 125,337 shares in 2011 and 2010, respectively Capital in excess of par value Treasury stock (10,456 and 10,690 shares in 2011 and 2010, respectively), at cost ) ) Retained earnings Foreign currency translation adjustment Other ) ) Total shareholders' equity Noncontrolling interests - Total equity Total liabilities and equity $ $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Quarter Ended July 2, July 3, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operations: Depreciation and amortization Amortization of stock-based compensation Amortization of deferred financing costs and discount on notes Equity in earnings of affiliated companies ) ) Deferred income taxes Restructuring, integration, and other charges Loss on prepayment of debt - Excess tax benefits from stock-based compensation arrangements ) 34 Change in assets and liabilities, net of effects of acquired businesses: Accounts receivable ) ) Inventories ) ) Accounts payable Accrued expenses ) Other assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Cash consideration paid for acquired businesses ) ) Acquisition of property, plant and equipment ) ) Proceeds from sale of properties - Net cash used for investing activities ) ) Cash flows from financing activities: Change in short-term and other borrowings ) Proceeds from exercise of stock options Excess tax benefits from stock-based compensation arrangements ) Repurchases of common stock ) ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Six Months Ended July 2, July 3, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash used for operations: Depreciation and amortization Amortization of stock-based compensation Amortization of deferred financing costs and discount on notes Equity in earnings of affiliated companies ) ) Deferred income taxes ) Restructuring, integration, and other charges Settlement of legal matter - Gain on bargain purchase ) - Loss on prepayment of debt - Excess tax benefits from stock-based compensation arrangements ) ) Change in assets and liabilities, net of effects of acquired businesses: Accounts receivable ) Inventories ) ) Accounts payable ) Accrued expenses ) Other assets and liabilities ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Cash consideration paid for acquired businesses ) ) Acquisition of property, plant and equipment ) ) Proceeds from sale of properties - Net cash used for investing activities ) ) Cash flows from financing activities: Change in short-term and other borrowings ) Proceeds from exercise of stock options Excess tax benefits from stock-based compensation arrangements Repurchases of common stock ) ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ ARROW ELECTRONICS, INC. SEGMENT INFORMATION (In thousands) (unaudited) Quarter Ended Six Months Ended July 2, July 3, July 2, July 3, Sales: Global components $ Global ECS Consolidated $ Operating income (loss): Global components $ Global ECS Corporate (a) Consolidated $ (a) Includes restructuring, integration, and other charges of $5.2 million and $14.8 million for the second quarter and first six months of 2011 and $5.6 million and $13.1 million for the second quarter and first six months of 2010, respectively. Also included in the first six months of 2011 is a charge of $5.9 million related to the settlement of a legal matter. CONTACT: Arrow Electronics, Inc. Michael Taunton, 631-847-5680 Vice President & Treasurer or Paul J. Reilly, 631-847-1872 Executive Vice President, Finance and Operations & Chief Financial Officer or Media: John Hourigan, 303-824-4586 Director, External Communications
